 Case 18-00644    Doc 144    Filed 05/01/19 Entered 05/01/19 10:18:56   Desc Main
                              Document     Page 1 of 20



              IN THE UNITED STATES BANKRUPTCY COURT
                 FOR THE NORTHERN DISTRICT OF IOWA

IN RE:                                      )
                                            ) Chapter 12
JIM FUELLING and                            )
JULIE A. FUELLING,                          )
                                            ) Bankruptcy No. 18-00644
      Debtors.                              )
                                            )

   RULING ON CONFIRMATION OF CHAPTER 12 PLAN, MOTION TO
      USE CASH COLLATERAL, AND MOTION FOR RELIEF FROM
                            STAY
      This matter came before the Court for hearing on January 9, 2019. Ronald

Martin and Aaron Blair of Day Rettig Martin, P.C. appeared for Debtors Jim and

Julie Fuelling (“Debtors”). Peter Chalik of Whitfield & Eddy, P.L.C. appeared for

Agrifund, LLC (“ARM”). Wesley Huisinga of Shuttleworth & Ingersoll, P.L.C.

appeared for Freedom Bank. Carol Dunbar appeared for herself as Chapter 12

Trustee. The parties requested time to file post-hearing briefs. This is a core

proceeding under 28 U.S.C. § 157(b)(2)(G), (L), and (M).

                            STATEMENT OF THE CASE

      Debtors propose a Chapter 12 Plan under which they would use the

remaining 2017 crop sale proceeds covered by ARM’s lien to start a cattle feeding

operation. Debtors propose to use proceeds from the cattle operation and rental

payments from their bins and related equipment to make plan payments. Creditors
 Case 18-00644    Doc 144    Filed 05/01/19 Entered 05/01/19 10:18:56     Desc Main
                              Document     Page 2 of 20



Freedom Bank and ARM object to Debtors’ Plan, arguing that it impermissibly

treats secured property under 11 U.S.C. § 1225(a)(5), is not feasible, and was not

proposed in good faith. The Court finds the Plan is not confirmable. It does not

comply with § 1225(a)(5) and is not feasible. Debtors’ Motion to Use Cash

Collateral is denied. ARM’s Motion for Relief from Stay is granted because the

secured crop proceeds are not necessary to an effective reorganization.

                         STATEMENT OF THE FACTS

      Debtors are small family farmers who live in Clayton County, Iowa. They

have farmed in some capacity their entire married life. They have at various times

milked dairy cows, raised row crops, and fed livestock. Debtors currently live on

four and a half acres of land which includes their homestead, a machine shed, a bin

site, and a small feedlot with an outbuilding.

      Debtors’ primary lender, Freedom Bank, holds a first priority lien in all of

Debtors’ assets except for their Ford F150 pickup and the remaining cash proceeds

from the 2017 crop sale. Several years ago, Debtors began to face losses in their

farming operation. Freedom Bank declined to extend additional financing and

encouraged Debtors to liquidate assets. Debtors sold some assets but sought to

continue the farming operation. To fund inputs for the 2017 crop year, Debtors




                                          2
 Case 18-00644    Doc 144    Filed 05/01/19 Entered 05/01/19 10:18:56     Desc Main
                              Document     Page 3 of 20



turned to ARM. ARM obtained a subordination agreement from Freedom Bank,

giving ARM a $151,000 first priority lien in the 2017 crop sale proceeds.

      Proceeds from the 2017 crop year were not sufficient to repay ARM in full

or continue making payments to Freedom Bank. Debtors were unable to obtain

financing for the 2018 crop year. They filed this Chapter 12 bankruptcy in May of

2018. Debtors sold all of the 2017 crops and various equipment. They used the

proceeds to pay their secured creditors. ARM’s remaining claim is $107,506.45,

$66,625.37 of which is secured by the remaining 2017 crop sale proceeds still held

by Debtors. The parties have stipulated that Freedom Bank’s secured claim is

$214,093.86 for purposes of plan confirmation.

      ARM filed a Motion for Relief from Stay in August 2018. It seeks

permission to collect the remaining 2017 crop sale proceeds held by Debtors. In

September 2018, Debtors filed a Motion to Use Cash Collateral. Debtors seek

permission to use the crop sale proceeds to start a cattle feeding operation and, in

exchange, grant ARM a lien in the cattle and feed. Hearing on the motions was

originally scheduled for October 17, 2018. On the day of hearing, the parties met

with the Court and agreed to continue the matters. The parties agreed to give

Debtors until November 21 to file a Chapter 12 Plan and to take up the pending

motions at the Plan confirmation hearing.



                                          3
 Case 18-00644     Doc 144    Filed 05/01/19 Entered 05/01/19 10:18:56     Desc Main
                               Document     Page 4 of 20



      Debtors filed a Plan in which they propose to use the remaining crop sale

proceeds to purchase cattle and feed, giving ARM a replacement lien. Debtors

propose to use profits from the cattle operation, as well as rental payments from the

grain bins on their property, to make interest payments to ARM and Freedom Bank

for five years. Under the Plan, the entire principle of the loans would come due as

a balloon payment at the end of the plan period. ARM, Freedom Bank, the

Chapter 12 Trustee, and the Iowa Department of Revenue objected to

confirmation. Debtors eventually resolved the objections of the Chapter 12

Trustee and the Iowa Department of Revenue.

      The Court held a confirmation hearing on January 9, 2019. Marty

McLaughlin with the U.S. Attorney’s office appeared briefly and stated that, due to

the government shutdown happening at the time, he was not authorized to appear.

He noted that the Internal Revenue Service and the U.S. Department of Agriculture

might want to file objections to the Plan at a later date. The Court stated that it

would proceed with the hearing but consider any additional objections at the time

they were made. No additional objections have been made.




                                           4
 Case 18-00644       Doc 144    Filed 05/01/19 Entered 05/01/19 10:18:56      Desc Main
                                 Document     Page 5 of 20



                                      DISCUSSION

   1. Confirmation of Debtors’ Chapter 12 Plan

         Debtors must establish the six required elements under 11 U.S.C. § 1225 for

the Court to confirm the Plan. In re Michels, 301 B.R. 9, 13 (Bankr. N.D. Iowa,

2003) (citing In re Szudera, 269 B.R. 837, 842 (Bankr. D.N.D. 2001)). Freedom

Bank and ARM argue that Debtors have failed to satisfy three of these elements:

(1) treatment of collateral under § 1225(a)(5), (2) feasibility under § 1225(a)(6),

and (3) good faith under § 1225(a)(3). The Court addresses those objections in that

order.

            a. Treatment of Secured Claim-§ 1225(a)(5)

         A plan can satisfy confirmation standards for a secured claim in one of three

ways under § 1225(a)(5). That section provides that:

         with respect to each allowed secured claim provided for by the plan—
         (A) the holder of such claim has accepted the plan;
         (B)(i) the plan provides that the holder of such claim retain the lien
         securing such claim; and
         (ii) the value, as of the effective date of the plan, of property to be
         distributed by the trustee or the debtor under the plan on account of
         such claim is not less than the allowed amount of such claim; or
         (C) the debtor surrenders the property securing such claim to such
         holder



                                             5
 Case 18-00644     Doc 144    Filed 05/01/19 Entered 05/01/19 10:18:56        Desc Main
                               Document     Page 6 of 20



11 U.S.C. § 1225(a)(5). Both Freedom Bank and ARM object to the Plan, so

§ 1225(a)(5)(A) is not satisfied. The Plan also does not satisfy § 1225(a)(5)(C)

because it does not provide that the secured property will be turned over to the

creditors. Debtors attempt to satisfy § 1225(a)(5)(B) and must do so for the Plan to

satisfy this confirmation standard. Section 1225(a)(5)(B) contains two subparts,

both of which must be satisfied.

                 i. Section 1225(a)(5)(B)(i)

      ARM argues that the Plan’s treatment of its $66,625.37 secured claim in the

cash proceeds Debtors hold from the 2017 crop sale does not comply with

§ 1225(a)(5)(B)(i). Section 1225(a)(5)(B)(i) states that the Plan must provide that

the holder of a secured claim “retain the lien securing such claim.” 11 U.S.C.

§ 1225(a)(5)(B)(i). Debtors propose using the cash proceeds securing ARM’s

claim to purchase fifty head of cattle and the required feed and give ARM a

substitute lien in the cattle and feed.

      ARM objects and argues that § 1225(a)(5)(B)(i) should be strictly construed

and the specific lien it has in crop sale proceeds must be retained. ARM argues

that § 1225(a)(5)(B)(i) does not allow the Plan to substitute a lien in different

collateral, even if the substitute lien is in collateral with equal or greater value.




                                            6
 Case 18-00644     Doc 144    Filed 05/01/19 Entered 05/01/19 10:18:56      Desc Main
                               Document     Page 7 of 20



Debtors argue that § 1225(a)(5)(B)(i) allows liens to be substituted so long as the

substituted collateral is of equal or greater value.

      Debtors and ARM both rely on In re Hanna, 912 F.2d 945 (8th Cir. 1990).

In Hanna the creditor had a security interest in the debtors’ herd of cattle. Id. at

947. Under the proposed plan in that case, the debtors would continue the cattle

operation and use the proceeds to fund the plan. The creditor objected, arguing

§ 1225(a)(5)(B)(i) was not satisfied because its security interest in the livestock

was not retained. The Eighth Circuit found that, in the case of livestock farmers,

§ 1225(a)(5)(B)(i) should not be read so literally that debtors must maintain the

lien in the exact same animals. Id. at 950. That court found that “the intention of

Congress in enacting Chapter 12 was to give family farmers facing bankruptcy a

fighting chance to reorganize their debts and keep their land. The literal

application of § 1225(a)(5)(B)(i) gives livestock farmers no such chance.” Id.

(internal quotations omitted).

      The Eighth Circuit concluded that, in the case of livestock farmers, the

language “retain the lien” in § 1225(a)(5)(B)(i) means the lien in the livestock

herd, rather than the individual animals that comprise the herd. Id. “‘The fact that

the particular animals comprising the herd change over time will not matter so long

as the creditor retains its lien on the herd and the value of the creditor’s claim can



                                            7
 Case 18-00644    Doc 144    Filed 05/01/19 Entered 05/01/19 10:18:56      Desc Main
                              Document     Page 8 of 20



be appropriately protected.’” Id. (quoting R. Rogers & L. King, Collier Farm

Bankruptcy Guide ¶ 4.08[2][b], at 4–95 (1989)).

      In Hanna, the debtors’ plan purported to sell the market ready cattle and use

the proceeds to purchase new cattle and pay off other creditors. Hanna, 912 F.2d

at 947. The Court noted that before this sale and purchase of new cattle, the herd

was worth approximately 120% of the creditor’s claim. Id. It further noted that

after the sale, the value of the herd would be approximately equal to the creditor’s

claim. Id. The Hanna court then noted that, while the animals comprising the herd

may change over time:

      . . . the plan must provide that the value of the herd will be maintained
      at a level sufficient to ensure that the creditor will recover the balance
      remaining on its claim in the event the debtor defaults on plan
      payments. The determination of the appropriate margin of protection
      must take into account the risk of fluctuations in livestock prices
      during the repayment term.
Id. at 951.

      Debtors in Hanna alternatively proposed to give the creditor a second

mortgage in real estate. Id. at 947. The court noted this would leave the creditor

with liens covering collateral with a combined value of approximately 165% of its

claim–an increased equity cushion of 45%. Id. In spite of this, the court found that

substituting a new lien did not comply with § 1225(a)(5)(B)(i). Id. at 952. It

concluded that, while § 1225(a)(5)(B)(i) may be interpreted broadly, the


                                          8
 Case 18-00644      Doc 144   Filed 05/01/19 Entered 05/01/19 10:18:56      Desc Main
                               Document     Page 9 of 20



substitution of a lien in entirely new collateral “calls for a construction of

[§ 1225(a)(5)(B)(i)] which renders Congress’ use of the words ‘the lien’ all but

meaningless.” Id.

      Here, Debtors proposal to use ARM’s cash collateral to purchase cattle and

feed and give ARM a replacement lien in that cattle and feed fails to satisfy

§ 1225(a)(5)(B)(i) under Hanna. Debtors attempt to stretch the somewhat flexible

definition of § 1225(a)(5)(B)(i) in Hanna beyond what the Eight Circuit provided.

Debtors here are not attempting to continue an on-going cattle operation by selling

individual animals but maintaining the lien in the herd. Instead, they are

attempting to substitute ARM’s lien in cash resulting from crop sales for a lien in

livestock. A substitute lien in entirely different collateral does not satisfy

§ 1225(a)(5)(B)(i) under Hanna because it “carries with it different risks than [the

lien] for which [ARM] had bargained.” Hanna, 912 F.2d at 952.


      Even if Debtors originally had a livestock operation they were trying to

continue, the Plan would not satisfy § 1225(a)(5)(B)(i). A livestock farmer may

sell and replace cattle while maintaining a lien in the herd as a whole, but “must

provide that the value of the herd will be maintained.” Id. at 951. The Plan must

also “take into account the risk of fluctuations in livestock prices during the

repayment term.” Id. The Plan here is deficient because it proposes to use all of

ARM’s cash collateral in the purchase of the livestock and feed with no additional
                                           9
 Case 18-00644    Doc 144    Filed 05/01/19 Entered 05/01/19 10:18:56    Desc Main
                             Document      Page 10 of 20



cash going into the operation. Moreover, even though the value of the cattle will

grow over time as the cattle consume the feed, there will be a period when the less

liquid cattle are necessarily worth less than the cash used to purchase them. This

would not maintain the value of ARM’s lien. Additionally, Debtors’ Plan does not

provide ARM with an equity cushion in the cattle to account for the risk of

fluctuations in livestock prices. Debtors’ Plan does not comport with

§ 1225(a)(5)(B)(i) in its treatment of ARM’s secured claim.

      Freedom Bank also objects to the Plan under § 1225(a)(5)(B)(i) arguing it

impermissibly modifies Freedom Bank’s lien in Debtors’ grain storage facilities.

Freedom Bank has a lien in all Debtors’ equipment and real property. This

includes Debtors’ grain bins, grain augers, and dryers. Under the Plan, Debtors

propose to rent the grain bins and related equipment and then use the rental income

to fund plan payments. Freedom Bank asserts that its security interest extends to

any rents received from the lease of its secured property, and any use of those rent

payments not agreed to by Freedom Bank impermissibly modifies its lien in

violation of § 1225(a)(5)(B)(i).

      Debtors do not dispute that Freedom Bank’s security interest covers the bins

and related equipment. They also do not dispute that Freedom Bank’s security

agreement includes “proceeds” such as rent payments. Debtors argue, however,

that Freedom Bank’s security interest does not extend to property acquired after
                                         10
 Case 18-00644    Doc 144    Filed 05/01/19 Entered 05/01/19 10:18:56    Desc Main
                             Document      Page 11 of 20



Debtors filed their bankruptcy petition. Debtors argue that rent payments

constitute post-petition property not unencumbered by Freedom Bank’s lien.

      Under 11 U.S.C. § 552(a), a prepetition security agreement does not cover

property acquired after the commencement of the case. 11 U.S.C. § 552(b)

provides certain exceptions to this rule. Section 552(b)(1) provides that security

agreements covering “proceeds, products, offspring, or profits of such [prepetition

secured] property” shall continue to cover such property even if it come into the

bankruptcy estate post-petition. 11 U.S.C. § 552(b)(1).

      This Court has previously held that “proceeds, products, offspring, or

profits” of secured property as used in § 552(b)(1) includes rent payments derived

from secured property. In re Civic Partners Sioux City, LLC, 2013 WL 5534743 at

*25 (Bankr. N.D. Iowa 2013). Freedom Bank’s security agreement thus continues

to cover rents derived from the bins under § 522(b)(1).

      The proposed Plan thus fails to satisfy § 1225(a)(5)(B)(i) in two ways. First,

it impermissibly attempts to substitute ARM’s lien in the remaining 2017 crop sale

proceeds for a lien in cattle and feed. Second, the Plan proposes to use rents

derived from grain bins and equipment covered by Freedom Bank’s blanket lien to

make payments to creditors other than Freedom Bank.




                                         11
 Case 18-00644     Doc 144    Filed 05/01/19 Entered 05/01/19 10:18:56      Desc Main
                              Document      Page 12 of 20



                ii. Section 1225(a)(5)(B)(ii)

      While the failure to satisfy subsection (i) is dispositive, Freedom Bank has

also argued the Plan fails to satisfy subsection (ii) of 1225(a)(5)(B). Subsection

(ii) provides that, in addition to retaining secured creditors’ liens, the Plan must

provide that “the value, as of the effective date of the plan, of property to be

distributed by the trustee or the debtors under the plan on account of such claim is

not less than the allowed amount of such claim.” 11 U.S.C. § 1225(a)(5)(B)(ii). In

other words, in addition to retaining a secured creditor’s lien, the Plan must

provide the secured creditor “with a stream of payments which has a present value

equal to the allowed amount of the claim.” In re Michels, 301 B.R. 9, 16 (Bankr.

N.D. Iowa, 2003) (citing In re Szudera, 269 B.R. 837, 843 (Bankr. D.N.D. 2001)).

To satisfy § 1225(a)(5)(B)(ii), Debtors must pay secured creditors interest at an

equitable interest rate under the Plan. Michels, 301 B.R. at 16.

      The Eighth Circuit follows a “market rate” approach to calculating interest

under § 1225(a)(5)(B)(ii). U.S. v. Doud, 869 F.2d 1144, 1145 (8th Cir. 1989).

The method for calculating the “market rate” starts with a base rate of the U.S.

treasury bond yield of the same maturity. Id. at 1146. The Court then adjusts this

rate upwards by adding a “risk premium.” Id. at 1146. Courts have frequently

applied a 2% upward adjustment to reflect the proper risk premium but may apply



                                           12
 Case 18-00644    Doc 144    Filed 05/01/19 Entered 05/01/19 10:18:56      Desc Main
                             Document      Page 13 of 20



a greater adjustment depending on the risk involved in the particular case.

Michels, 301 B.R. at 17.

      Here Debtors followed the prevailing approach, starting with a treasury bond

rate of 2.88% and adding a 2% upward adjustment for a total interest rate of

4.88%. Freedom Bank argues that this interest rate is below actual market rate and

does not properly account for the level of risk present in this case. The Court

disagrees and finds an interest rate of 4.88% is equitable and satisfies

§ 1225(a)(5)(B)(ii).

      Freedom Bank also argues that the Plan fails to satisfy § 1225(a)(5)(B)(ii)

because the Plan states the amount of Freedom Bank’s secured claim at

$201,622.91 when the parties have stipulated that the amount is $214,093.86.

Freedom Bank notes that this discrepancy leaves the proposed interest payments to

Freedom Bank short by $1,447.78. The Court agrees and finds the Plan fails to

comply with § 1225(a)(5)(B)(ii).

      The Plan proposed by Debtors fails to satisfy § 1225(a)(5)(B)(i) and (ii).

These conclusions are dispositive. The Court, however, will address all the

remaining arguments on confirmation to further clarify the record for any future

proceedings.




                                          13
 Case 18-00644     Doc 144   Filed 05/01/19 Entered 05/01/19 10:18:56      Desc Main
                             Document      Page 14 of 20



          b. Feasibility

      Freedom Bank and ARM also argue that the Plan fails to satisfy § 1225(a)(6)

which requires that “the debtor will be able to make all payments under the plan

and to comply with the plan.” 11 U.S.C. § 1225(a)(6). This is commonly referred

to as the feasibility requirement. “The Eighth Circuit’s feasibility test considers

whether provisions in a plan are achievable given the unique facts of the case.”

Michels, 301 B.R. at 17 (citing In re Bowman, 253 B.R. 233, 238–39 (B.A.P. 8th

Cir. 2000)).

      Freedom Bank and ARM call into question Debtors’ ability to maintain the

cattle operation, the accuracy of Debtors’ projected income and expenses, and

Debtors’ ability make the balloon payment at the end of the Plan.

      At trial the creditors questioned Mr. Fuelling at length about his health and

its impact on his ability to maintain a cattle operation. Debtors have argued that

any consideration of Mr. Fuelling’s disabilities would violate Iowa Code § 216.10,

Iowa’s disability discrimination act. The creditors argue Iowa Code § 216.10 is

not applicable in this instance. The Court need not determine the applicability of

§ 216.10 here. Even if Mr. Fuelling’s health is properly considered, Mrs. Fuelling

and Debtors’ son Justin both testified to their willingness and ability to assist Mr.

Fuelling in whatever ways needed. The Court accepts that testimony and any


                                          14
 Case 18-00644     Doc 144    Filed 05/01/19 Entered 05/01/19 10:18:56       Desc Main
                              Document      Page 15 of 20



remaining arguments about the human resources available to maintain a cattle

operation are unnecessary.

      Freedom Bank and ARM next argue the Plan is not feasible because the

projections provided are not supported by the record. In particular, they argue that

that Debtors’ projected income from the grain bin rental and cattle operation is

overstated, and their expenses are understated. Based on the record provided, the

Court finds that Debtors’ projections are overly optimistic. The Plan, for example,

makes many assumptions that are not realistic including: that the grain bins will be

leased out at full capacity for the entire plan period, that the cattle herd will have a

98% survival rate, and that the price of cattle and feed will remain steady

throughout the Plan period. The Plan simply does not fairly account for the risk

inherent in any farming operation. It is possible that everything will go nearly

perfectly as the Plan projects. The standard for feasibility, however, is not whether

the Plan is possible, but rather “if it has a rational likelihood of success.” Michels,

301 B.R. at 17. This Plan as written does not meet that standard.

      ARM and Freedom Bank also argue the plan is not feasible because it relies

on a balloon payment at the end. The Plan payments during the entire five-year

term cover only the interest on Freedom Bank and ARM’s secured claims. The

principal is to be paid in one balloon payment at the end of the five-year period.

“[A]ny plan that includes a balloon payment to a creditor is suspect of
                                           15
 Case 18-00644    Doc 144    Filed 05/01/19 Entered 05/01/19 10:18:56     Desc Main
                             Document      Page 16 of 20



confirmation unless there is proof of circumstances likely to produce a bucket of

cash at just the right time to make the payment.” Michels, 301 B.R. at 17 (internal

quotations omitted).

      Debtors argue money for the balloon payment will come from the proceeds

of the cattle operation. The Court has already rejected Debtors’ overly optimistic

assumptions but, even assuming Debtors’ optimistic cash flow projections would

hold, the cattle operation will not produce sufficient profits over five years to make

a $280,719.23 balloon payment. Debtors seem to acknowledge as much at trial.

Debtors were both questioned about their ability to make the balloon payment.

They both testified that they planned to secure alternative financing, or they would

sell to their son and use the sale proceeds to pay secured claims. Debtors,

however, produced no evidence that either of these sources are likely to occur.

They simply cannot show there is a likelihood of “a bucket of cash at just the right

time” to make the balloon payment.

      The Court recognizes that the purpose of a reorganization plan under

Chapter 12 is to “give family farmers facing bankruptcy a fighting chance to

reorganize their debts and keep their land.” Justice v. Valley Nat. Bank, 849 F.2d

1078, 1090 (8th Cir. 1988) (quoting H.R.Rep. 554, 99th Cong., 2d Sess., 48,

reprinted in 1986 U.S. Code Cong. & Admin. News 5249). The Court further

recognizes the importance of this property to Debtors and their family. Debtors,
                                          16
 Case 18-00644    Doc 144    Filed 05/01/19 Entered 05/01/19 10:18:56    Desc Main
                             Document      Page 17 of 20



however, have been unable to produce the evidence necessary to meet even the

minimal feasibility standards. The Plan as written is not feasible.

         c. Good Faith

      Freedom Bank also argues that the Plan is not confirmable under

§ 1225(a)(3) because Debtors did not propose it in good faith. Freedom Bank

points out that in similar circumstances this Court has previously held there was a

lack of good faith where debtor’s proposed plan was an attempt to delay payment

rather than a serious effort at reorganization. Michels, 301 B.R. at 18. Although

the Debtors’ Plan in the present case is not confirmable for a number of reasons,

the Court does not believe it was proposed for an impermissible purpose, and

certainly was not proposed in bad faith. The Court has no doubt that Debtors

genuinely believe that they could make the Plan work. Section 1225(a)(3) is not a

basis for denying Plan confirmation.

   2. Motion to use Cash Collateral

      Before filing the Plan, Debtors had filed a Motion to Use Cash Collateral.

That Motion requested permission from the Court to use the 2017 crop sale

proceeds, which are fully encumbered by ARM’s secured claim, to purchase cattle

and feed. That Motion was still pending at the time of confirmation. A debtor

may only use cash collateral if the creditor consents or the Court authorizes the use


                                         17
 Case 18-00644     Doc 144    Filed 05/01/19 Entered 05/01/19 10:18:56      Desc Main
                              Document      Page 18 of 20



of cash collateral. 11 U.S.C. § 363(c)(2). On request of a party with an interest in

the property, the Court shall “prohibit or condition such use. . . as is necessary to

provide adequate protection of such interest.” 11 U.S.C. § 363(e). ARM objected

and requested adequate protection.

      The Court need not conduct an additional full analysis of Debtors’ cash

collateral motion. The Court has already found a profitable cattle operation is not

feasible and that Debtors’ use of the cash collateral to fund a cattle operation

would impermissibly modify ARM’s lien under § 1225(a)(5)(B)(i). There is no

need consider Debtors’ proposed use of the cash proceeds further here. Debtors’

Motion to Use Cash Collateral is denied.

   3. ARM’s Motion for Relief from Stay

      ARM also filed a Motion for Relief from Stay asking the Court for

permission to pursue recovery of the remaining 2017 crops proceeds. That motion

was pending at confirmation and is ready for ruling. The Bankruptcy Code

provides that, on request of an interested party, the Court shall grant relief from

stay to pursue recovery of property if “the debtor does not have an equity in such

property; and such property is not necessary to an effective reorganization.” 11

U.S.C. § 362(d)(2). “‘A decision to grant or deny a motion for relief from the

automatic stay is within the discretion of the bankruptcy court.’” In re Meinders,


                                          18
 Case 18-00644    Doc 144   Filed 05/01/19 Entered 05/01/19 10:18:56    Desc Main
                            Document      Page 19 of 20



2016 WL 1599508 at *5 (Bankr. N.D. Iowa 2016) (quoting Blan v. Nachogdoches

Cty. Hosp. (In re Blan), 237 B.R. 737, 739 (B.A.P. 8th Cir. 1999)).

      The parties do not dispute that Debtors have no equity in the 2017 crop sale

proceeds. Debtors claim that the proceeds are necessary for an effective

reorganization. The Court has concluded it is not feasible for Debtors to

reorganize. The Court also has concluded that using the 2017 crop sale proceeds to

purchase cattle and feed would impermissible modify ARM’s lien in violation of

§ 1225(a)(5)(B)(i). The Court does not see any possible reorganization plan under

which Debtors could avoid this same problem. The cash proceeds are, therefore,

“not necessary to an effective reorganization” because they cannot be used in any

plan of reorganization. ARM’s Motion for Relief from Stay is granted.

                                 CONCLUSION

      WHEREFORE, confirmation of Debtors’ proposed Chapter 12 Plan is

DENIED;

      FURTHER, Debtors’ Motion to Use Cash Collateral is DENIED;

      FURTHER, ARM’s Motion for Relief from Stay is GRANTED.




                                        19
  Case 18-00644   Doc 144   Filed 05/01/19 Entered 05/01/19 10:18:56   Desc Main
                            Document      Page 20 of 20



 Dated and Entered:

May 1, 2019

                                     __________________________________
                                     THAD J. COLLINS
                                     CHIEF BANKRUPTCY JUDGE




                                       20
